United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
FARMERS HOME ADMINISTRATION,
Lares, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-513
Issued: June 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2014 appellant filed a timely appeal from the July 22, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her request
for reconsideration on the grounds that it was not timely filed and failed to establish clear
evidence of error. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision.2
ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was not timely filed and failed to establish clear evidence of error.
1
2

5 U.S.C. §§ 8101-8193.

Because more than one year has elapsed between the last OWCP merit decision dated August 5, 1996 and the
filing of the appeal, the Board lacks jurisdiction to review the merits of this case. See 20 C.F.R. § 501.3(d)(2). For
OWCP decisions issued on or after November 19, 2008, a claimant has 180 days to file a Board appeal. See 20
C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 27, 1998, the
Board affirmed OWCP decisions dated August 5 and March 18, 1996 which found that appellant
failed to meet her burden of proof to establish that she sustained an injury in the performance of
duty on October 14, 1994.3 The Board noted that on October 14, 1994 appellant slipped and fell
on a flooded floor; however, she did not submit sufficient medical evidence to establish that she
sustained an employment injury due to this incident. The Board noted that the record did not
contain any statement or medical evidence around the time of the October 14, 1994 fall which
indicated that appellant reported an injury during the fall. In a May 29, 2008 order remanding
case, the Board found that the record was incomplete and remanded the case for reconstruction
and proper assemblage of the record.4 By decision dated November 8, 2010, the Board affirmed
a November 3, 2009 OWCP’s decision which found appellant’s request for reconsideration was
untimely filed and failed to present clear evidence of error.5 By decision dated June 13, 2012,
the Board affirmed a June 22, 2011 decision which found that appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error.6 The facts and
circumstances of the case as set forth in the Board’s previous determinations are incorporated
herein by reference.
In a July 5, 2013 letter, appellant requested reconsideration. She noted the history of her
case and stated that she has a valid claim. Appellant asserted that she submitted sufficient
evidence to reopen her claim and on the error made. She referenced case law, reiterated
arguments previously made in her case and argued the medical evidence of record established
her claim. In support of her request, a June 10, 2011 left hip x-ray finding degenerative joint
disease was submitted along with June 19, 2012 home care instructions from Health Central for
hypertension (high blood pressure) and discharge instructions for hip pain and a June 20, 2012
note indicating that she should return to the clinic for follow up.
By decision dated July 22, 2013, OWCP denied appellant’s request for reconsideration as
it was not timely filed and failed to demonstrate clear evidence of error.

3

Docket No. 97-853 (issued May 27, 1998).

4

Docket No. 08-491 (issued May 29, 2009), petition for recon denied., (issued December 2, 2008). Appellant
appealed from September 11 and November 7, 2007 OWCP decisions that found that her requests for
reconsideration were untimely and did not present clear evidence of error.
5

Docket No. 10-526 (issued November 8, 2010).

6

Docket No. 12-223 (issued June 13, 2012), petition for recon denied., (issued December 13, 2012).

2

LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.7 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.8 In
implementing the one-year time limitation, OWCP’s procedures provide that the one-year time
limitation period for requesting reconsideration begins on the date of the original OWCP
decision. However, a right to reconsideration within one year accompanies any subsequent merit
decision on the issues.9
When an application for review is untimely, OWCP undertakes a limited review to
determine whether the application presents clear evidence that its final merit decision was in
error.10 Its procedures state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review establishes clear evidence of error on the part of OWCP.11 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.12
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To establish clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to raise a substantial question as to the correctness of OWCP’s decision. The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP, such that OWCP abused its discretion in denying merit review in
the face of such evidence.13

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607; see also D.K., 59 ECAB 141 (2007).

9

Veletta C. Coleman, 48 ECAB 367 (1997). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).
10

A.F., 59 ECAB 714 (2008).

11

E.R., Docket No. 09-599 (issued June 3, 2009).
Reconsiderations, Chapter 2.1602.3 (January 2004).
12

D.G., 59 ECAB 455 (2008).

13

Id. See James R. Mirra, 56 ECAB 738 (2005).

Federal (FECA) Procedure Manual, Part 2 -- Claims,

3

ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP’s procedures provide that the one-year time limitation period
for requesting reconsideration begins on the date of the original OWCP decision.14 However a
right to reconsideration within one year also accompanies any subsequent merit decision on the
issues.15 The most recent merit decision was the Board’s May 27, 1998 decision. Appellant had
one year from the date of that decision to make a timely request for reconsideration. Since she
did not file her request until July 5, 2013, it was filed outside the one-year time period.
As her request was untimely, appellant must submit evidence or argument that establishes
clear evidence of error in OWCP’s decision denying her claim. The term clear evidence of error
is intended to represent a difficult standard.16 Appellant’s request would have to establish on its
face that OWCP’s denial of her claim was erroneous. As noted, the occurrence of the
employment incident on October 14, 1994, when she slipped and fell on a flooded floor, has
been accepted. The claim was denied because there was insufficient medical evidence to
establish that the accepted slip and fall caused and resulted in left hip, back, right knee or other
medical conditions. Appellant’s statements do not raise a substantial question as to the
correctness of OWCP’s decision in denying her claim as they do not address the reason that the
claim was originally denied, insufficient medical evidence. She asserted that she submitted
sufficient evidence to reopen her claim and on the error made. While appellant referenced case
law, reiterated arguments previously made in her case and argued the medical evidence of record
and established her claim, she has not submitted sufficient supporting evidence that is so
positive, precise and explicit that it manifests on its face that OWCP committed an error in
denying her request for merit review.17 Furthermore, her arguments and medical evidence
referenced were previously considered by OWCP in prior decisions and, as previously found in
prior decisions, failed to address the reason OWCP denied her claim, the lack of causal relation
and the need to submit medical evidence based on an accurate history of the injury. Appellant
has not submitted sufficient supporting evidence that is so positive, precise and explicit that it
manifests on its face that OWCP committed an error in denying her request for merit review.18
Appellant did not submit any additional relevant and pertinent new medical evidence or
legal arguments not previously considered by OWCP in support of her contentions. The
evidence provided by her, a June 10, 2011 left hip x-ray, June 19, 2012 home care instructions
for hypertension (high blood pressure), June 19, 2012 discharge instructions for hip pain and a
June 20, 2012 return to clinic note, fail to provide any support for causal relationship, the basis
upon which her claim was denied and is not sufficient to establish clear evidence of error. The
14

Supra note 9; supra note 12; Robert F. Stone, 57 ECAB 292 (2005).

15

See F.R., Docket No. 09-575 (issued January 4, 2010) (evidence that is not germane to the issue on which the
claim was denied is insufficient to demonstrate clear evidence of error).
16

D.L., Docket No. 08-1057 (issued June 23, 2009); Joseph R. Santos, 57 ECAB 554 (2006).

17

Robert F. Stone, supra note 14.

18

Id.

4

term clear evidence of error is intended to represent a difficult standard. The claimant must
present evidence which on its face shows that OWCP made an error (for example, proof of a
miscalculation in a schedule award). Evidence such as a detailed, well-rationalized report, which
if submitted prior to OWCP’s denial would have created a conflict in medical opinion requiring
further development, is not clear evidence of error and would not require a review of a case.19
The Board finds that this evidence is insufficient to shift the weight of the evidence in favor of
appellant’s claim or raise a substantial question that OWCP erred in denying her claim.
Therefore, the Board finds that she has not presented clear evidence of error.
Appellant’s arguments on appeal are largely repetitious of her previous statements and
request for reconsideration. She focuses on what she believes is missing documentation (both
medical and administrative) from the record and numerous errors which she believed the
employing establishment and OWCP committed in handling her claim. As previously noted,
these arguments miss the point and were considered in prior decisions. Appellant’s focus should
be on the reason OWCP denied her claim, the lack of causal relation and on the need to submit
medical evidence based on an accurate history of the injury. While she submitted a valid claim,
she failed to meet her burden of proof in establishing that she suffered a work-related injury on
October 14, 1994.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to present clear evidence of error.

19

Annie L. Billingsley, 50 ECAB 210 (1998).

5

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

6

